UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6466



GARY IVAN TERRY,

                                             Petitioner - Appellant,

          versus


DARLENE A. VELTRI, Warden, Federal        Prison
Camp, Seymour Johnson Air Force Base,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CA-02-742-5-F)


Submitted:   November 30, 2004          Decided:    December 13, 2004


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary Ivan Terry, Appellant Pro Se.     Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Gary Ivan Terry, a federal prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his petition filed under 28 U.S.C. § 2241

(2000).   We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Terry v. Veltri, No. CA-02-742-5-F (E.D.N.C. Dec. 16, 2003).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -